Case 4:14-cv-11496-LVP-SDD ECF No. 145, PageID.3421 Filed 03/25/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROSITA AMINI, as Personal
Representative of the Estate of
Michael Kheibari,

             Plaintiff,
v.                                           Case No. 4:14-cv-11496
                                             Hon. Linda V. Parker
RITE AID CORPORATION,

          Defendant.
_________________________/

       OPINION AND ORDER DENYING DEFENDANT’S MOTION
        REQUESTING ORDER TO SHOW CAUSE (ECF NO. 140)

      On April 14, 2014, Michael Kheibari (“Plaintiff”) initiated this lawsuit

against Defendant Rite Aid Corporation (“Rite Aid”), alleging various

employment-related claims. When Plaintiff passed during the pendency of the

litigation, the Court permitted Rosita Amini (“Amini”), Plaintiff’s daughter, to

substitute as personal representative of his estate. (ECF No. 78.)

      On September 26, 2017, the Court granted Rite Aid’s motion for partial

summary judgment and dismissed the claims related to Plaintiff’s termination

(ECF No. 77) and, on August 20, 2019, the Court granted Rite Aid’s motion for

summary judgment as to the remaining hostile work environment and retaliation

claims (ECF No. 130). The Clerk of Court subsequently taxed costs in favor of

Rite Aid in the amount of $3,266.45. (ECF No. 134); see Fed. R. Civ. Proc.
Case 4:14-cv-11496-LVP-SDD ECF No. 145, PageID.3422 Filed 03/25/21 Page 2 of 7




54(d)(1) (“Unless a federal statute, these rules, or a court order provides otherwise,

costs—other than attorney’s fees—should be allowed to the prevailing party.”).

      This matter is presently before the Court on Defendant’s Motion Requesting

Order to Show Cause “why [Amini] should not be held in civil contempt until

costs are paid.” (ECF No. 140 at Pg. ID 3330.) Rite Aid states that, “[a]s of this

writing, and in spite of repeated attempts by Rite Aid to secure voluntary

compliance, [Amini] has failed to pay th[e] taxed costs, claiming that only

[Plaintiff]’s estate (which she claims has no assets) is liable for satisfying the costs

award.” (Id.) Amini responded to Rite Aid’s motion. (ECF No. 143.) Finding the

facts and legal arguments sufficiently presented in the parties’ briefs, the Court is

dispensing with oral argument pursuant to Local Rule 7.1(f)(2). For the reasons

that follow, the Court denies Rite Aid’s motion.

                       APPLICABLE LAW & ANALYSIS

      Rite Aid argues that “[f]ederal law requires Amini, who was substituted as

the real party in interest at her request, to pay the court costs incurred [by] Rite Aid

in defending against this case.” (ECF No. 144 at Pg. ID 3413.) According to Rite

Aid, “[Amini] has failed to present any argument or authority that allows her to

dodge that clear responsibility merely because she does not like the outcome.” (Id.

at Pg. ID 3414.) Though neither party points to the authorities relevant to

resolving the issue of whether a personal representative should be held personally


                                           2
Case 4:14-cv-11496-LVP-SDD ECF No. 145, PageID.3423 Filed 03/25/21 Page 3 of 7




liable for litigation costs, the Court’s own research suggests that Rite Aid’s

argument is without support.

      As alluded to by Rite Aid, Federal Rule of Civil Procedure 17 states that

“[a]n action must be prosecuted in the name of the real party in interest.” The

Sixth Circuit has explained that “the real party in interest is the person who is

entitled to enforce the right asserted under the governing substantive law” and

“[t]he real party in interest analysis turns on whether the substantive law creating

the right being sued upon affords the party bringing suit a substantive right to

relief.” Cranpark, Inc. v. Rogers Grp., Inc., 821 F.3d 723, 730 (6th Cir. 2016)

(quoting Certain Interested Underwriters at Lloyd’s, London, Eng. v. Layne, 26

F.3d 39, 42-43 (6th Cir. 1994)). Of course, the governing substantive law in a

diversity action is state law and, in this case, Michigan law. See Layne, 26 F.3d at

43 (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 (1938)).

      In Michigan, “a personal representative is a separate entity from the estate

served and [] the estate, not the personal representative, remains ‘the real party in

interest . . . for whose benefit the action is brought.’” Shenkman v. Bragman, 682

N.W.2d 516, 519 (Mich. Ct. App. 2004) (citing MCR 2.201(B)); see also Ross v.

Tousignant, No. 302458, 2012 WL 5233591, at *2 (Mich. Ct. App. Oct. 23, 2012)

(“An estate is the real party in interest, even though the personal representative acts

for and represents the interests of the estate.”). Rite Aid’s argument that, “once


                                           3
Case 4:14-cv-11496-LVP-SDD ECF No. 145, PageID.3424 Filed 03/25/21 Page 4 of 7




[Amini] was substituted as the real party in interest in this case, [she] became

responsible for compliance with all of the Court’s orders, including the taxed bill

of costs” fails because, as Michigan law makes clear, Amini was not substituted as

the real party in interest when she became Plaintiff’s personal representative.

(ECF No. 144 at Pg. ID 3414.) Rather, the real party in interest remained

Plaintiff’s estate.

       Rite Aid also argues that Amini is individually liable pursuant to Michigan

Compiled Law 700.3808(2), which states that “[a] personal representative is

individually liable for an obligation arising from ownership or control of the estate

or for a tort committed in the course of estate administration only if the personal

representative is personally at fault.” Rite-Aid argues that Amini satisfies both

requirements because she controlled Plaintiff’s estate and “is at fault for these costs

because she made the choice to pursue this litigation.” (ECF No. 144 at Pg. ID

3417.) According to Rite Aid, Ballentine’s Law Dictionary defines “fault” as “[a]n

error or defect of judgment or conduct” and “Amini made an error in judgment

pursuing a case that did not have merit.” (Id. at Pg. ID 3418.) The Court is not

persuaded.

       Under Michigan Compiled Law 700.3715(x), “a personal representative,

acting reasonably for the benefit of interested persons, may . . . [p]rosecute or

defend a claim or proceeding in any jurisdiction for the protection of the estate.”


                                           4
Case 4:14-cv-11496-LVP-SDD ECF No. 145, PageID.3425 Filed 03/25/21 Page 5 of 7




And “[i]f a personal representative . . . defends or prosecutes a proceeding in good

faith, whether successful or not, the personal representative is entitled to receive

from the estate necessary expenses and disbursements including reasonable

attorney fees incurred.” Mich. Comp. Laws 700.3720; see also In re Awad Estate,

No. 310660, 2013 WL 1776280, at *2 (unpublished) (Mich. Ct. App. Apr. 25,

2013) (“[L]egal services rendered [o]n behalf of an estate are compensable where

the services confer a benefit on the estate by either increasing or preserving the

estate’s assets.” (quoting In re Sloan Estate, 538 NW2d 47, 49 (Mich. Ct. App.

1995))). In In re Estate of Wetsman, the Michigan Court of Appeals affirmed the

probate court’s determination that a son, who served as the personal representative

of his mother’s estate, was “personally liable” for the fees and costs awarded

because “the son utilized the[] legal services to improve his own position . . . rather

than to benefit the estate.” No. 317081, 2014 WL 7338873, at *1 (Mich. Ct. App.

Dec. 23, 2014); see also In re Estate of Doss, No. 303322, 2014 WL 556331, at

*10 (Mich. Ct. App. Feb. 11, 2014) (finding personal liability for attorneys’ fees

and costs where personal representative’s actions were “willful[ ], malicious[ ] and

with the intent to defraud the other heirs of the [e]state”). Because Rite Aid

identifies no part of the record suggesting that Amini prosecuted this matter in bad

faith, the Court is not persuaded by its argument that Michigan law requires the

Court to hold Amini personally liable.


                                           5
Case 4:14-cv-11496-LVP-SDD ECF No. 145, PageID.3426 Filed 03/25/21 Page 6 of 7




       Rite Aid further contends that the “procedural obligations” under Federal

Rule of Civil Procedure 54(d) require Amini to pay the taxed costs. (ECF No. 144

at Pg. ID 3417.) Rule 54(d) states: “Unless a federal statute, these rules, or a court

order provides otherwise, costs—other than attorney’s fees—should be allowed to

the prevailing party.” Fed. R. Civ. P. 54(d). As can be seen, nothing in this rule

touches on whether a personal representative of an estate should be held personally

liable for taxed costs in lieu of the estate.

                                    CONCLUSION

       Ultimately, Rite Aid has offered no controlling or persuasive authority to

support the proposition that Amini, as personal representative of Plaintiff’s estate,

is personally liable for the taxed costs in this case. The Court, therefore, denies

Rite Aid’s motion.

       Accordingly,

       IT IS ORDERED that Defendant’s Motion Requesting Order to Show

Cause (ECF No. 140) is DENIED.

       IT IS FURTHER ORDERED that Amini’s “request[] [that] the Court []

sanction [Rite Aid] $3,000.00 for bringing a frivolous motion” (ECF No. 143 at

Pg. ID 3350, 3359) is DENIED. See E.D. Mich. Electronic Filing Policies and

Procedures, Rule 5(f) (“[A] response . . . to a motion must not be combined with a




                                                6
Case 4:14-cv-11496-LVP-SDD ECF No. 145, PageID.3427 Filed 03/25/21 Page 7 of 7




counter-motion.”).

      IT IS SO ORDERED.

                                          s/ Linda V. Parker
                                          LINDA V. PARKER
                                          U.S. DISTRICT JUDGE

 Dated: March 25, 2021




                                      7
